       Case: 1:20-cv-07121 Document #: 1 Filed: 11/20/20 Page 1 of 50 PageID #:1                                                                        (
           [lf you need additional space for ANY section, please attach an additional sheet and
                                                                                                reference   tlfat3ceti0fl-:]"='-"-1 : "f-'lil]) "




                                  UNITED STATES DISTRICT COURT
                                                                                                                             )l;ir :      3     i:!(P
                            F oR r HE       ."$Il'f#^Tiffififl9fl                                                   -=,-.il
                                                                                                                    '.
                                                                                                                               I     '- . --^\,1
                                                                                                                                   1,,,- ".r"
                                                                                                                                         "
                                                                                        ,*or,il"Jlo         r,   _=, \, v.r). ..,..]',,<;J'i' ;Ji..l,lT


                                                                             , s orslhi8f ,orm
 e\z"v**|, Qonzo\r-z                                         t



                                                                        CIVIL ACTION
 (Name ofthe plaintiff or plaintiffs)


                                                                      1:2Gcv-07121
                                                                      Judge Viryinia M. Kendall
                                                                      Magistrate Judge Gabriel A. Fuentes


gf   p.rf u ni{q G    rn r^ iggi o 11
 (Name of the defendant or defendants)



                        COMPLAINT OF EMPLOYMENT DISCRIMINATION

 1.   This is an action for employment discrimination.

 2.   The plaintiff is         Dfi7L,Le-+h Gonzn\ez-                                                                               of the

 county   or     COo      K                                          in the ,tut.    of[!1Y$
                                         united $faEt?ts
                                                       f-eS (ET" "                                                       t

 3. Thedefendantis grnPtoS rn<-rnt 0Pf ortr,tni t3 Cornrv'ti SStbn                                                                 ,whose

 street address is 3l M Sf".o-t, Ne
                                           Distrigf,
 fcitvlhlq    ghln\hn          (county)    of    Col   u nnbta. (state)       D.C                   tzty 40501
 (Defendant's telephone          number) (-)                 -
 4.   The plaintiff sought employment or was employed by the defendant at (street address)

     5oo \t/esthodisrn s-t., S,^itz ?.ooo                                            rcitrr   LhiU\o
      l.ornty; C/ 0 K                (state;   f L QwcodqGObbl



             [lf you need additional space for ANY section, please attach an additional sheet and reference that section.]
       Case: 1:20-cv-07121 Document #: 1 Filed: 11/20/20 Page 2 of 50 PageID #:2
            llf you need additional space for ANY section, please attach an additional sheet and reference that section.l




5.   The plaintiff lcheck one boxf

     (u)E             was denied employment by the               d.frffffiV ZO m               3: g3

     (b)n             was hired and is still employed by              th.   d.ffit$*[t       C*UB1

     @il              was employed but is no longer employed by the defendant.


6.   The defendant discriminated against the plaintiff on or about, or beginning on or about,

     lmontrr; Nov<-m          bev' , (duy)--!f--,               (year) 2.01      5

7.1     (Choose paragrsph 7.1              or 7.2, do not complete both.)
                     (a) The defendant is not a federal governmental                     agency, and the       plaintiff       lcheck


                           one   boxf      Jrotfloo,                    filed a charge or charges against the defendant

asserting the acts of discrimination indicated in this complaint with any of the following

govemment agencies:


         (i)          I     tfr. United     States Equal Employment Opportunity Commission, on or about

                      (month)                           (day)_                (year)


         (ii) E             ,n" llinois Department of Human Rights, on or about

                      (month)                           (dav)-                (vear)-.
     (b) If charge s were filed with           an agency indicated above, a copy of the charge is


attached.        f] vES. n *o, but plaintiffwill file a copy of the charge within 14 days.
It is the policy of both the Equal Employment Opportunity Commission and the Illinois
Department of Human Rights to cross-file with the other agency all charges received. The
plaintiff   has no reason to believe that this policy was not                    followed in this case.


7.2         The defendant is a federal governmental agency, and
         (a) the plaintiff previously filed a Complaint of Employment Discrimination with the

         defendant asserting the acts of discrimination indicated in this court complaint.



                                                                    2


               [lf you need additional space for ANY section, please attach an additional sheet and reference that section.]
     Case: 1:20-cv-07121 Document #: 1 Filed: 11/20/20 Page 3 of 50 PageID #:3
                                                                                         and reference that section.]
        [lf you need additional space for ANY section, please attach an additional sheet




                        d              Yes(month;Tcnutcr,.3 (duy)                           ?         Oear)      LOlb
                        tr             No,didnotrrlec"*p#P#ry#$"rtr#trttltrimination

      (b)         rhe   p I ai   nti rr rec   e   ived a F inal A gency   r*' n6tfi[[*Uf$Sry2f,                      -
                  (dav)      a,l                  (year)   ).0I0
      (c)         Attached is a copy of the

                  (i)   Complaint of Employment Discrimination,
                        _/
                        M vns Ll                       NO, but a copy will be filed within 14 days.


                  (ii) Final Agency Decision


                        M
                        -t       vps ll                No, but a copy will be filed within         14 days.




8.    (Complete paragraph                 I only if defendant is not afederal governmental                 agency.)


      (")n              the United States Equal Employment Opportunity Commission has not issued


                        aNotice of Right to Sue.


       &)E              the United States Equal Employment Opportunity Commission has issued a


                        Notice of Right to Sue, which was received by the plaintiff on
                        (month)                               (day)_             (yeat)-                 a copy    ofwhich
                        Notice is attached to this complaint.


9.     The defendant discriminated against the plaintiff because ofthe plaintiff s lcheck only

       those that apply):

       (u)n         Age (Age Discrimination Employment Act).

       (b)E          Color (Title VII of the Civil Rights Act               of   1964 and42 U.S.C. $1981).



                                                                   a
                                                                   J


                                                                                                           that section.]
            [lf you need additional space for ANY section, please attach an additional sheet and reference
      Case: 1:20-cv-07121 Document #: 1 Filed: 11/20/20 Page 4 of 50 PageID #:4
                                                                                              reference that section.]
         [lf you need additional space for ANY section, please attach an additional sheet and




       t.l   El      Disability (Americans with Disabilities {ct-o1 Rehabilitation Act)

         M
       (d)           Nationar     o,**,rn,.,$H }fffid6il.ilJ'-"                        ct or   te64    and 42u     s.c.      $ I e8   1   ).

       (.)n          Race    (ritle vrr of the cisf*Lil$fJ;g?YB;- and42u.s.c. $re81).

       (0f]          Religion (Title VII of the Civil Rights Act                of   Lg64)


       6;ffi"x             (Title VII of the Civil Rights Act             of   1964)


       If the defendant is a state, county, municipal (city, town or village) or other local
       govemmental agency, plaintiff further alleges discrimination on the basis of rac,e, color,

       or national origin (42 U.S.C. $ 1983).

11.    Jurisdiction over the statutory violation alleged is conferred as follows: for Title                              VII
       claims by 28 U.S.C.$ 133r,28 U.S.C.$ 1343(a)(3), and 42 U.S'C.$2000e-5(f)(3); for

       42U.S.C.$1981 and$1983by42U.S.C.$19S8;fortheA.D.E.A.by42U.S.C.$l2ll7;
       for the Rehabilitation Act, 29 U.S.C. $ 791.


t2.    The defendantlcheck only those that applyl


       (u)E              failed to hire the plaintiff.

       16)d              terminated the plaintiffs employment.

       (r)fl              failed to promote the plaintiff.

        (d)f|             failed to reasonably accommodate the plaintiffls religion.

        @){               failed to reasonably accommodate the plaintifPs disabilities.

        (0M
          -r/             failed to stop harassment;

        @V                retaliated against the plaintiff because the plaintiffdid something to assert
                          rights protected by the laws identified in paragraphs 9 and 10 above;

        (h)fl             other (specifu):




                                                                  4


             [lf you need additional space for ANY section, please attach an additional sheet and reference that section.]
       Case: 1:20-cv-07121 Document #: 1 Filed: 11/20/20 Page 5 of 50 PageID #:5
          [lf you need additional space for ANY section, please attach an additional sheet and reference
                                                                                                         that section.]




13.     The facts supporting the plaintiff s claim of discrimination are as follows:




                         ln,e- \l^i         te/
                                          (,o   vn   rrri 9 9r ort




                                    94-YW o- onL-
                                                              a!4-      ."
14.     IAGE DISCRIMINATION ONLYI Defendant knowingly, intentionally, and willfully
        discriminated against the plaintiff.

15.     The plaintiff demands that the case be tried by a jury.                   {"r,               E *O
16.     THEREFORE, the plaintiff asks that the court grant the following relief to the plaintiff
      fcheck only those that applyl


      (u)E        Direct the defendant to hire the plaintiff.

      @d          Direct the defendant to re-employ the plaintiff.

      (.)fI       Direct the defendant to promote the plaintiff.

      (d)n        Direct the defendant to reasonably accommodate the plaintiff                          s   religion.

      (')E        Direct the defendant to reasonably accommodate the plaintiff                          s   disabilities.

      (nE         Direct the defendant to (specifii):




                                                                5



          [lf you need additional space for ANY section, please attach an additional sheet and reference that section.]
             Case: 1:20-cv-07121 Document #: 1 Filed: 11/20/20 Page 6 of 50 PageID #:6
u
     Cr*ti   n*d"
-'


a*e*               \b      C"^ti^*-orl
     Case: 1:20-cv-07121 Document #: 1 Filed: 11/20/20 Page 7 of 50 PageID #:7
                                                                                             reference that section.]
        [lf you need additional space for ANY section, please attach an additional sheet and




                                             t0?0110Y20 Ptt 3:0S

                                                         CLERX
                                               i"g 0lsTFlcr c0uRi




   G)d           If available, grant the plaintiff appropriate injunctive relief,lost wages,
                 liquidated/double damages, front pay, compensatory damages, punitive damages,
                 prejudgment interest, post-judgment interest, and costs, including reasonable
                 attorney fees and expert witness fees.

   G)c           Grant such other relief as the Court may find appropriate.



   (Plaintiff   s signature)




   (Plaintiffs name)

                               onza,l+t-
   (Pl aintiff s street address)

   5                                       lr                      k\Lr,6,L

(ciry)@                              (state)a          L       (np>      (ttobdl
(Plaintiff s telephone number)         rdb-l                             5l

                                                                            o^,",       lll lol I a.o 7o


                                                               6


         [lf you need additional space for ANY section, please attach an addilional sheet and reference that section.]
Case: 1:20-cv-07121 Document #: 1 Filed: 11/20/20 Page 8 of 50 PageID #:8



                          COMPLAINANT AFFIDAVIT

                                        Pt{ 3:0lr
     Date: January 7,20?l?8lt0Y 20

     Re:    Elizabeth Gonza)w.gufi,.$tHrUQUBr,nployment opportunity Commission


     My name is Elizabeth Gonzalez.

2.   My address is 5944South Tripp Avenue, Chicago, Illinois 60629.

3.   My phone number is (312) 788-4519 (cell).

4.   From December 1 ,2014 to November 25,2015 I worked full time as an
     Information Intake Representative (lIR) Bilingual/Spanish, GS 1802 05 at the U.S.
     Equal Ernployment Opportunity Commission located at 500 West Madison
     Avenue, Suite 2000. Chicago. Illinois 60661, I reported to my first-line
     supervisor, Tyrone Irvin.

5.   From December 1 .2014 to November 25. 201 5 I worked lull time as an IIR in the
     Information Intake Group. starting at 8:30 AM and ending at 6:00 PM at the
     EEOC Chicago District Office, 500 W. Madison Ave," Chicago. IL 60661 and
     perfbrmed the following tasks among others: received and responded to telephone
     calls from individuals and/or their representatives seeking information regarding
     employment discrimination, the laws enfbrced by EEOC, and the charge filing
     process: determine the allegations of whether EEOC or some other organization
     has jurisdiction; cortduct pre-charge counseling and send out intake questionnaire
     to the potential charging party and enter specified information into designated
     data bases. I reported to my first-line supervisor, Tyrone lrvin.

6.   I have no disciplinary records for my entire employment with the US Equal
     Employment Opportunity Commission nor given a warning or counseled.

7.   From December I ,2014 through November 25,2015 I was performing at        a
     satisfactory level.

8.   On February 3" 2015 at I I :34 PM I went to the emergency room at Holy Cross
     Hospital due to suicidal ideation and major depression regarding a domestic
     violence situation I was involved with my 2?-year-old son. On February 4.20151
     texted my tirst-line supervisor, Tyrone Irvin at (708) 800-0505 and informed him
     that I was in the hospital. I was discharged on Felrpary 4,2015 around 3:00 AM.
                               ?      \e: -- A-@-y$1fl S'.
     I went to work on February 1. 2rufiUt
                                           xuaT

                                   EZ:0 Hd 0Z i0il0e0l




                                                                                    L _(J
                                                                                          /r
   Case: 1:20-cv-07121 Document #: 1 Filed: 11/20/20 Page 9 of 50 PageID #:9
Complainant Affidavir
Elizabeth Gonzalez vs. U.S. Equal Employment Opportunify Commission
January 7.2016
Page 2 of9


    9.    On February 12,2015 and February 17,2Ol5 I took sick leave. On March 30,
          2015 and March 31,2015 I took annual leave. The total leave balance as of March
          31,2015 was: annual leave l4:30 and sick leave 20:00.

    10. On     April 30, 201 5 I had a total of on/or   aroun   d   687 calls 1br the month of   April.   I
          over exceeded expectations. I demonstrated the ability to perform the essential
          functions of my position as an Information Intake Representative (llR.)

    ll.   On May 28,2015, again, I sent Mr. Tyrone Irvin a text message to his cell phone
          number (708) 800-0505. I updated and informed Mr. Tyrone In,in tlrat I was still
          experiencing major depression and still in a domestic violence situation with my
          22-year-old son. I also requested that we meet upon my return to work on June l,
          201 5.


    12. On June I .20151 went to Mr. Irvin's office to talk about the domestic violence
        situation I was in and regarding my depression. I informed Mr. Tyrone Irvin that
        I have been in therapy since l0/2412014. I also infbrmed lvlr, Tyrone Irvin that I
        was applying for jobs and looking to relocate in the Baltimore, Maryland and
          Washington, D.C. area to remove myself from the domestic violence situation I
          was in. During our discussion, I verbally requested and asked Mr. Tyrone Irvin to
          provide me with a reasonable accommodation by granting me intermittent leave
          as well as taking leave without pay until I get my health under control as well as
          the domestic violence situation at home with my Z2-year-old, Mr. l'yrone Irvin
          informed me that he would continue to approve my leave as well as taking leave
          without pay. Mr. Tyrone Irvin informed me that I shouldn't worry about my leave
          or current situation since there are laws that would protect me. Mr. Tyrone Irvin
          also informed me that Ms. Julianne Bowman wanted to speak with me regarding
          my domestic violence situation and my depression.

    13.   On   June 22,201 5 I had a panel phone interview with management from the FAA
          in Washington, D.C. Ms. Angela Hayes coordinated the phone interview and was
          my point of contact. I was seeking to get away from my domestic violence
          situation with my 2Z-year-old son and was desperate to relocate.

    14. On    Friday, July 24,201 5 I sent Mr. Tyrone Irvin a text message to his cell phone
          (708) 800-0505 and again, wanted to give him an update on my current home
          situation regarding the domestic violence and my major depression. I requested
          and asked Mr. Tyrone Irvin if we could meet upon my return to work in a private
          area (such as a conference room) to get privacy to discuss my home situation and
          my health. I also told Mr. Tyrone Irvin in good faith that I needed some advice
          from him because I didn't know what to do with my situation. I also stated that I
          had a phone interview with the FAA in Washington, D.C. Mr. Tyrone lrvin
          agreed to meet with me upon my return to work.




                                            Page 2   of9

                                                                                                  C&
 Case: 1:20-cv-07121 Document #: 1 Filed: 11/20/20 Page 10 of 50 PageID #:10
Complainant Alfidavit
Elizabeth Gonzalez vs. U.S. Equal Ernployment Oppofiunity Cornrnission
January 7.2016
Page 3 of9


    I 5. On Monday, July 27 . 201 5.Tuesday, July 28, 20 1 5, Wednesday, Iuly 29.20 I 5,
        Thursday, July 30.2015 Itook leave without pay and Mr. Tyrone Irvin approved
        it.

    16. On/or around the first week of August 201 5 I requested to meet with Mr. Tyrone
        Irvin regarding my domestic violence situation with my 22-year-old son and my
        disabilities. Mr. Tyrone Irvin asked me where my son's f.ather was and why
        doesn't he go live rvith his father? I told him that I was a single rnother and his
        father doesn't give me moral support and he doesn't want my son living with him.
        My ex-boyfriend doesn't want to deal with my son's problenis. Mr. Tyrone Irvin
        suggested that I kick my son out the house and call the police on my son. I told
        Mr. Irvin that I didn't want my son going to jail and he does uot have anywhere to
        stay. I was very emotional as usual and Mr. Tyrone Irvin opened up to me and
        told me that he was also in a domestic violence situation when he was in the
        military but that he was the abuser with his wife. During our discussion I
        informed Mr. Tyrone Irvin that I was flying out to Baltimore, Maryland on
        August 25,2015 and returning August 29,201 5 to take my 1 8-year-old son to
        college. I also requested leave without pay during this trip. Mr. Tyrone Irvin
        approved the leave without pay. Again, Mr. Tyrone In'in informed me that I
        shouldn't worry about my leave or current situation since there are laws that
        would protect me.

    17. On August 30,2015 I called Ms. Lois Kenyon-Severson, I-CSW, BCD, MAC,
        SAP, CEAP at (312) 353-5468 with the Employee Assistance and work /Life
        Programs and left her a very specific detailed voicemail message requesting
        counseling for my son and I regarding the domestic violence situation at home.
        From August 3 0, 20 I 5 through November 25 , 2015 l, never received a call back
        from Ms. Lois Kenyon-Severson.

    18. During the last week of October 2015 Mr. Tyrone Irvin came into my office
        (which I shared with IIR, Mr. Kenneth Jones) and asked Mr. Kenneth Jones and I
        to sign our Employee Performance Appraisal Record. lvlr. Tyrone lrvin came into
        our office abruptly without notice. I was very busy and on a telephone call with a
        potential charging party. I had to put the caller on mute. Mr. Tyrone Irvin told
        me to sign the Employee Performance Appraisal Record and inlonned me that
        was the 2016 expectations. Mr. Tyrone Irvin informed me and Mr. Kenneth Jones
        that he would return and bring us a copy of our signed Employee Performance
        Appraisal Record. I resigned on November 25,2015 and Mr. Tyrone lrvin never
        gave me a copy of my Employee Performance Appraisal Record. On January 5,
        20161requested a copy oithe October 2015 Employee Performance Appraisat
        Record to Mr. James Taylor, Human Resource Specialist (Performance
        Management) at (202) 663-4339 and email james.taylor@eeoc.gov,




                                             Page 3   of9
                                                                                      A       J),
 Case: 1:20-cv-07121 Document #: 1 Filed: 11/20/20 Page 11 of 50 PageID #:11
Complainant Alfidavit
Elizabeth Conzalez vs. U.S. Equal Employment Opportunity Commission
January 7,2016
Page 4   of9

    19. On November 5,2015 I got very sick at       work. My    hands; legs, and jaw was
          shaking really bad. I felt extremely dizzy and felt like I was going to faint. It
          appeared as    if I was having a seizure. Mr. Tyrone Irvin called the Fire
          Dept./Paramedics. Meanwhile, I was taken to the Director's Conference Room in
          which some EEOC'stafFmenrbers and managenrent were presenl; Mr.Tyrone
          Irvin, Ms. Patricia Jaramillo, Yolanda Parks and Earlene Donley-El. Upon
          arrival; a fireman took my vitals. My vitals were very high and Mr. Tyrone Irvin
          wrote down my vitals. The EEOC staff members and management did not give
          me privacy as the fireman asked fbr my health history and took ml,vitals. I was
          immediately taken to the emergency room at Rush University Medical Center,

   20, On November 17,2015, Enforcement Manager. Patricia Jaramillo (not in my line
       of command) came into my office and stated she wanted to speak with me in her
       office. Ms. Patricia Jaramillo quickly started to question my health related to the
       November 5,2015 incident when I got very sick at work and was taken to the
       hospital. Ms. Patricia Jaramillo asked me if my job was making me sick, if it
       causes me migraine headaches, anxiety and depression? I responded and said,
       "no," Ms. PatriciaJaramillo asked me if I called in sick and take leave rvithout
       pay because my job makes me sick? I responded and said, "no." Ms. Patricia
       Jaramillo also asked me if I called in sick and take leave without pay because I
       didn't want to come to work? I responded and said, "no." lVIs. Patricia Jaramillo
       asked me why do I call in sick and take leave without pay? I told Ms. Patricia
       Jaramillo that I have been in communication with Mr. Tyrone lrvin and I have
       informed Mr. Tyrone Irvin of my disabilities and the domestic violence situation I
       was in with my Z2-year-old son. Mr. Tyrone Irvin has approved my leave. This
       was a very uncomfortable conversation; it was unexpected and I never held a
       conversation with Ms. Patricia Jaramillo since my employment with the EEOC.
       Ms. Patricia Jaramillo used intimidating tactics and asked me many questions that
       were confusing and also emphasized that I was still on probation (rny start date
       was December I. 2014.) During my discussion with Patricia Jaramillo on
       November 17.2015; I verbally requested a reasonable accommodation and asked
       Ms. Patricia Jaramillo if I could telework. Ms. Patricia Jaramillo asked me what
       about your son, he lives with you? I responded and informed her that my son
       moved out the house a couple of weeks ago. Ms. Patricia Jaramillo then asked me,
       aren't you still going to get anxiety, migraine headaches and depression even if
       you're home? I told Ms. Patricia Jaramillo that I don't have control over my
       disabilities and I don't have control as to when I'll get sick. Ms. Patricia
       Jaramillo quickly responded without hesitation and stated, I could not work from
       home; that's not possible and that's not an option. Ms. Patricia Jaramillo asked
       me if I would take part-time? I responded and told her that I would prefer to
       remain full-time: I told her that I'm a singk- mother and my younger son just went
       away to college and I couldn't afford to go part-time but that I would accept part-
       time rather than being terminated. I agreed to parl-time. Ms. Patricia Jaramillo
       said. "you already take leave without pay" so what's the difference?" I strongly



                                          Page 4   of9                               -.    t"
                                                                                    c'   lj\
                                                                                    L '\j--''
 Case: 1:20-cv-07121 Document #: 1 Filed: 11/20/20 Page 12 of 50 PageID #:12
Complainant Affidavit
Elizabeth Gonzalez vs. U.S. Equal E,mployment Opportunity Cornrnission
January 7. l0l6
Page 5 of9


        believe this was an interrogation interview regarding my health and disabilities. I
        was detrimentally affected during this conversation and by the disparate
        treatment; loss o1'sleep, anxiety attack. depression. fear, loss of enjoyment of litb
        and no longer able to enjoy rny mily.

    21. OnNovember        18,201-5   I was so sick from anxiety and dc-pression; I could not
        get out of bed. I called in and took a leave without pay.

    22. OnNovember t8, 2015 I called EEO Counselor, Ms. Sandra Adanrs at (202) 663-
        4664 to file an infonnal complaint of discrimination based on my national origin
        (Mexican), sex (female, single mother, domestic violence situation), my disability
        (major depressive disorder, suicidal ideation, depression. anxiety disorder. vertigo
        and migrainosus), denied reasonable accommodation against the EEOC Chicago
        District Office. Ms. Sandra Adams scheduled a phone interview for November 23,
        2015.

    23. On November 20,2015 I sent Mr. Patrick DeWolf. second in command
        (lnfbrmation Intake Group) an e-mail regarding the incident that took place on
        November 1'/ ,2015 ivith lls. Patricia Jaramillo regarding my disabilities and
        reasonable accommodation. Mr. Patrick DeWolfdid not respond to my e-mail.

    24. OnNovember 20,2Oi5 I had a meeting with union steward. Ms. Kimberly
        Engram and union representative, Mr. Jose Romo. I stated that I was being
        discriminated based on my national origin (Mexican), sex (female, single mother,
        domestic violence situation). disability (major depressive disorder, suicidal
        ideation, depression, anxiety disorder. vertigo and migrainosus), denied
        reasonable accommodation. I informed Ms. Kimberly Engrarn and Mr. Jose
        Romo that on November 18, 2015, I contacted Ms. Sandra Adams. EEO
        Counselor from the Office of Equal Opportunity to file an informal complaint of
        discrimination and have a scheduled phone interview for November 23,2015 with
        Ms. Sandra Adams. Both union representatives told management of my EEO
        activities.

    25. On November 20,2015 I was called into a meeting by Ms. Patricia Jaramillo and
        Mr. Tyrone lrvin. I told Ms. Kimberly Engram that I needed union representation
        and I wanted Ms. Engram to be present during the meeting. During the meeting,
        Ms. Kimberly Engram informed Ms. Patricia Jaramillo and Mr. 'fy'rone Irvin that
        I have some disabiiities and I rreed a reasonable accommodation. Ms. Patricia
        Jaramillo stated they have not made a determination whether they would retain
        me before my probationary period is over on December 1.2015 but that Ican still
        request a reasonable accommodation in writing ancl contact the ADA Coordinator
        in Headquarters to get the paperwork started. Ms, Kimberly Engram asked Ms.
        Patricia Jaramillo and Mr. Tyrone lrvin; when will they determine whether they
        will retain me? Ms. Patricia Jaramillo stated they did not know.



                                             Page 5   of9
                                                                                       /i
                                                                                       L       h
 Case: 1:20-cv-07121 Document #: 1 Filed: 11/20/20 Page 13 of 50 PageID #:13
Complainant Affidavit
Elizabeth Conzalez vs. U.S. Equal Employment Opportunity Commissiorr
January 7-2016




    26. OnNovember 20.2Ol5 after the meeting with management; I immediately
       contacted Mr. Rodney Yelder, Disability Program Manager (202) 663-7042 and,
       e-mailed him the "C--onfirmation of Request fbr Reasonable Accommodation." I
       also informed Mr. Rodney Yelder that I would sr-rbmit the rnedical support as soon
        as possible.

   27. On November 20.2015 after the meeting with union steward, Ms. Kimberly
       Engram, Mr. Tyrone Irvin and Ms. Patricia Jaramillo; Ms. Kimberly Engram
       came into my office and stated that Ms. Patricia Jaran-rillo stated to Ms. Kimberly
       Engram and conf-trmed that Ms. Patricia Jaramillo made a decision to demote me
       to part-time rather than to terminate my employment. I agreed to that
       arrangement since they denied me a reasonable accommodation to telework. Ms.
       Kimberly Engram advised me to hold off on filing the intbrmal EEO complaint
       since Ms. Patricia Jaramillo stated she will demote me to part-time. Ms.
       Kimberly Engram stated that she knows how management is and they will
       retaliate against rne if I filed a complaint. Ms. Kimberly Engram also stated that
       part-time is better than no job and I can work my way up to full-time. I agreed. I
       was afraid of losing my job and therefore, I sent Ms. Sandra Adams

   28. On November 23,2015 I sent Ms, Sandra Adams an e-mail and stated that I
       wanted to hold off on the complaint for now.

   29. On Noventber 25,2015, Mr. Tyrone Irvin came into my office while I was out to
       lr,urch and left a note on my computer stating "Patricia and I neeci to see you her
       office at l:30 TI (1'yrone Irvin's initials.) I came back from lunch at 1:00 p.m. I
       quickly went to look for the union steward, Ms. Kimberly Engram. she was out of
       the office. I went to look and located union representative, Mr. Jose Romo. Mr.
       Jose Romo and I went to Ms. Patricia Jaramillo's office and we mt-'t with Ms.
       Patricia Jaramillo and Mr. 'I'yrone lrvin at l:30 p.m. Mr. 'fyrone lrvin stated they
       made a decision not to retain me and I was being terminated eftbctive close of
       business on November 30, 2015. At that point, I realized they discriminated
       against me and violated'fhe Title VII of Civil Rights Act of 1964 and Americans
       with Disabilities Act of 199O/Rehabilitation Act of 1973, as amended, 29 U.S.C.
       746:791 et seq. I immediately resigned effective November' 25.2015 and issued
       managenlent my resignation Ietter.

   30. On November 27 ,2015 I contacted Ms. Sandra Adams, EEO Counselor from the
       Office of Equal Opportunity to file an informal complaint of discriminarion.

   3l. I requested the following reasonable accommodation: "request that I be allowed
       to work at home (telework) on those days that I cannot get my depression or
       verligo under control and have to stay home and intermittent FMLA leave" and




                                          Page 6   of9
                                                                                 (-   j)
 Case: 1:20-cv-07121 Document #: 1 Filed: 11/20/20 Page 14 of 50 PageID #:14

Complainant Affidavit
Elizabeth Gonzalez vs. U.S. Equal Employment Opportunity Commission
January 1,2016
Page 7   of9

          "part-time or modified work schedule" on the following datcs: Novernber 17,
          2Ol5,November 20.2015 and November 25,2015.

    32. During my employment with the EEOC Chicago District Office from December 1,
        2014 through Novemb er 25,201 5: management has provided reasollable
        accommodations to NON-MEXICAN, Information Intake Representatives GS
        1802-05, including m1, co-worker Mr. Kenneth Jones (Black race) who started the
        same day as I did on December 1,2014.

          Responsible Management Officials hired the lbllowing Information Intake
          Represen'[al"fi,;{{*l;fi

                                             fi##tfi:5ll'I:r'a'*.,unr
                      o   Susan Brewer, Chicago District Office (l\on-Mexican)
                      .   Tamara Turner (Non-Mexican)

    33. On December 8,2015 I filed an informal discrirnination complaint (via fax202-
        663-7003) with the Office of Equal Opportunity, EEO Counselor, Ms. Sandra
        Adams claiming discrirnination based on my national origin (Mexican), sex
        (lemale, single mother. domestic violence situation), disability (major depressive
        disorder, suicidal ideation, depression, anxiety disorder, vertigo and migrainosus),
                                                                                   *+lt took
        denied reasonable accommodation and reprisal for prior EEO activities.
        several days for Ms. Sandra Adams to return my telephone calls/e-mails and she
        advised me NOT to fax the OEO Contact Form until she was in the office as she
        teleworks.

    34. On January 8,2076 I received a Bill For Collection from the United States
        Department of the Interior regarding a pay adjustment. The debt is a result of a
        rime sheet correction submitted by the EEOC Chicago District Office. The EEOC
        Chicago District Office is charging me $236.49. Mr. Tyrone Irvin approved the
        time sheet. Responsible Management Officials, including Mr. Tyrone Irvin should
        have taken immediate action to correct the time sheet when I resigned
        (constructive discharge) on November 25,2015. I consider this a form of
        retaliation due to my EEO activities.

    I want to file   a formal complaint of ,Jiscrimination based on my national origin
    (Mexican), sex (female, single mother. domestic violence situation). my disability
    (major depressive disorder, suicidal ideation, depression. anxiety disorder, vertigo
    and migrainosus). denied reasonable accommodation and reprisal for prior EEO
    activities (On November 20, 2015 I informed union steward, Ivls. Kimberly Engram
    and union representative, Mr. Jose Romo. I informed them both that on November 18,
    2015,1 contacted Ms. Sandra Adams, EEO Counselor from the Office of Equal
    Opportunity to file an informal complaint of discrimination and had a scheduled



                                                     of9                           -l
                                            Page 7
                                                                                  *D-
                                                                                  (_. ' v*-
 Case: 1:20-cv-07121 Document #: 1 Filed: 11/20/20 Page 15 of 50 PageID #:15
Complainant Affidavit
Elizabeth Gonzalez vs. U.S. Equal Employment Opportunity Commission
January 1,2016
Page 8 of9


    phone interview for Novem ber 23,2015 with IvIs. Sandra Adams. Both union
    representatives told management of my EEO activities.) I was discriminated and
    retaliated against when:

    35. On November 25,2015. I was punished and giver-r a termination letter by Mr.
        Tyrone lrvin for work missed during leave taken as a reasonable accommodation
        approved by Mr. Tyrone Irvin beginning February 12,2015 through November 77,
        201 5. To punish me would make the leave an inef fective accommodation;
        making Mr. Tyrone lrvin liable for failing to provide a reasonable accommodation,

    36. On November 25.2015. I was discriminated based on my disabilities (major
        depressive disorder, suicidal ideation, depression. anxiety disorder, vertigo and
        migrainosus) and denied reasonable accommodation. After I became severely ill
        at work on November 5,2015. Responsible Management Officials denied me a
        reasonable accommodation; my request "to work ut horn. (telework) on those
        days that I could not get my depression or vertigo under control and had to stay
        home and intermittent FMLA leave and part-time or modified work schedule." I
        requested a reasonable accommodation on November 17 ,2015, November 20,
        2015 and November 25,2015.

    3T.OnNovember 25,2015, I was forced to resign due to discrimination, severe
       disparate treatment and reprisal. OnNovember 17,2015. November20,2015 and
       November 25,2015; Ms. Patricia Jaramillo, Mr. Tyrone Irvin and Ms. Julianne
       Bowman created an intolerable working condition and hostile work environment
       for me at the EEOC Chicago District Office, so difficult and intolerable that my
       anxiety and depression escalated as a result of this and I was unable to control my
       disabilities and unable to get out of bed to care for myself. I'he discrirnination,
       adverse treatment and reprisal was so severe that I had no choice but to resign.
       Prior to Mr. Tyrone Irvin issuing me the termination letter on November 25,
       2015; Responsible Management Officials. including Mr. Tyrone Irvin, knew
       about my protected activities and DID NOTHING TO CORRECT THESE
       CONDITIONS. Responsible Management Officials failed to take immediate and
       appropriate corrective action to prevent discrimination. I was discriminated and
       constructively discharged based on my national origin (Mexican), sex (female,
       single mother, domestic violence situation), disability (major depressive disorder,
       suicidal ideation, depression, anxiety disorder, vertigo and migrainosus), denied
       reasonable accommodation and reprisal for prior EEO activities. The EEOC
       Chicago District Office, Responsible Management Officials continue to place a
       burden on a taxed system and f-ail to provide the best service to the stakeholders
        the EEOC serves.

    Based on the foregoir-rg, I allege that the Agency discriminated against me based on
    my national origin (Mexican), disability (major depressive disorder. stricidal ideation,
    depression, anxiety disorder. vertigo and migrainosus), sex (female. single mother.



                                           Page 8   of9                                        l

                                                                                     q/? . /-/'
                                                                                            f\
 Case: 1:20-cv-07121 Document #: 1 Filed: 11/20/20 Page 16 of 50 PageID #:16
Complainant Affidavit
Elizabeth Gonzalez vs. U.S. Equal Employment Opportunity Commission
January 7,2016
Page 9 of9


    domestic violence situation), denied reasonable accommodation and in retaliation for
    my prior EEO activities in violation of 'Ihe Title VII of Civil Rights Act of 1964 and
    Americans with Disabilities Act of 1990/Rehabilitation Act of 1973, as amended, 29
    U.S.C. 706;791 et seq.




                                       DECLARATION

I, the undersigned, declare under penalty of perjury that the statements made in the above
affidavit are true and correct to the best of my knowledge, information, and belief.




        th Gonzalez




                                          Page 9   of   9
                                                                                   q- -b,
                                                                                 Page 1 of3
        Case: 1:20-cv-07121 Document #: 1 Filed: 11/20/20 Page 17 of 50 PageID #:17




    EEOC      Acknowledgement Letter to COMPLAINANT-Type: 0L Case: 201"9003329
    U.S. Equal Employment                    Opportunity Commission <noreply@eeoc.gov>
    Morr   Ii/il/2019   1:-]1 PM

    To: elizabeth_gonz2@hotmail.com <elizabeth_gonz2@hotmail.com>


    fi I attachrnents    {l86   KB}

    eeoc-color_se a1L9L8L2667         1   991250488eeoc_color_seal;



      IE
                                               U.S. Equal Employment Opportunity Commission
                                                          Office of Federal Operations



                                                                      May 13, 2019


    Elizabeth Gonzalez
    5944 South Tripp Ave
    Chicago, IL 60629
    USA


    Dear Elizabeth Gonzalez:

    Thank you for filing an appeal with the EEOC Office of Federal Operations (OfO). We have
    received your May 09, 2019 appeal against the Equal Employment Opportunity Commission.
    The routing number associated with your appeal is: 20L9003329. Please reference this
    routing number whenever you submit documents or correspond with OFO in the future.

    Next Steps

     1.      You may submit a statement in support of your appeal, if you have not already done
             so (this step is optional).
             Generally, you may submit a supporting statement by June 08, 20L9. But there is an
             exception: if you asked us to review a decision by the U.S. Merit Systems Protection
             Board (MSPB), you needed to submit your supporting statement at the same time
             you requested us to review the MSPB's decision.
             The most popular ways to send a statement in support of an appeal (except a
             petition to review a MSPB decision) are:
             .     EEOC   Complainant Portal. You can log in to the EEOC Complainant Portal,
                   select the appeal with the appropriate routing number, and electronically
                   submit your statement. The EEOC Complainant Portal will then automatically
                   serve your supporting statement to the agency.




https.//outlook.live.com/mail/search/id/AOMkADAwATY3ZnY AZSI iZDY5LWFiYWMI...                   61712019
                                                                               Page 2 of
      Case: 1:20-cv-07121 Document #: 1 Filed: 11/20/20 Page 18 of 50 PageID #:18                    3




               Mail. You can mail your statement tb: Equal Employment Opportunity
               Commission, Office of Federal Operations, P.O. Box 77960, Washington, D.C.
               20013. We will use the postmarked date as the filing date for your statement. If
               you mail us your supporting statement, you must also mail and serve the
               Agency with a copy'of youipl34fffl|fl0' Ptt 3z 2?.

          If you need more time to send us your stt{fiQfit^yggcan ask for more time by
          logging in to the EEoC Complainant,Pdl$T$iBT"F"tt'[hl.ally submit a request for an
          extension. Your extension request must be electronically submitted before June 08,
          20t9.ln your request, you should describe why you need more time. You can also
          ask for more time by emailing ofo.extensions@eeoc.gov. Again, your email request
          must be sent before June 08, 20L9.

     2.   The Agency may submit a statement in opposition to your appeal (this step is
          optional).
          The Agency has the option of submitting a statement in opposition to your appeal. If
          the Agency decides to send a statement, it must do so within 30 days from the day
          the Agency received your statement in support of your appeal, or if you did not file a
          brief, within 60 days of the agency's notice of your appeal. Using your EEOC
          Complainant Portal account, you will be able to log in and see the Agency's
          statement in opposition to your appeal.

     3.   The Agency will upload the Report of Investigation, case file, and hearing record (if a
          hearing was held) to OFO. This documentation will also be available for you to see
          using your EEOC Complainant Portal account.

     4.   Your appeal will be assigned to an OFO attorney to review and draft a decision.

     5.   The EEOC Office of Federal Operations will send you a decision on your appeal.
          OFO will send you the appellate decision by first class mail. After mailing the
          decision, OFO will upload a copy of that decision to the Complainant Poftal for you
          to view. To preserve your anonymity, our decision will have a random pseudonym
          (fictitious name) listed in the caption under your real name. The published decision
          will only use the pseudonym - not your real name. But if you prefer that OFO publish
          the decision under your real name, you may notify OFO via the EEOC Complainant
          Portal.


    Things to do while you wait for a decision

     1.   Please update OFO on changes to your contact information.

          If you change your contact information, such as your name or mailing address,
          please log in to the EEOC Complainant Portal to update OFO on your changes, so we
          can ensure that you will receive our appellate decision




https://outlook.live.com/mail/search/idlAOMkADAwATY3ZmY AZSIiZDY5LWFiYWMt...                  61712019
                                                                                  Page 3 of3
         Case: 1:20-cv-07121 Document #: 1 Filed: 11/20/20 Page 19 of 50 PageID #:19


     2.       Please let OFO know if you choose to opt out of the administrative appellate process
              by filing a civil action.
              Generally, for most types of pending appeals, you can opt out of the administrative
              appellate process and file a lawsuit in court, if OFO does not issue an appellate
              decision within 180 days from the day you filed your appeal. Because filing a civil
              action terminates EEOC processing of your appeal, please let us know when you do
              file a civil action so we can administratively close your appeal. You can let us know
              by logging in to the EEOC Complainant Portal and uploading a document, saying
              that you have filed a lawsuit in court and wish to opt out of the federal sector
              administrative process. You will then receive a confirmation letter that your
              administrative appeal is closed.


   Helpful Resources
     .    EEOC Management Directive 1L0, Chapters 9 and 10:
          https:/1www.eeoc.
          :   a   J       at*   rl   -    '
                                                                     .




     .    The Commission's appellate regulations are found in Title 29 of the Code of Federal
          Regulations at Part L6!4, or on the web at h,ttps://wtryW.gpo.gov/fdsys/pkg/CFR-201.*;
          title2g:yo-J4/xml/CFR-2014-title29-vS.l4-partl"S_1{.xrnl. We urge you to review these
          regulations.
   If you have questions about the processing of your appeal, please call the EEOC Call Center
   at 1-800-669-4000, or write OFO's Officer of the Day at [ofo.eeoc@eeoc.gov]
   ofo.eeoc@eeoc.gov.

                                         Sincerely,

                                         Compliance and Control Division
                                         Office of Federal Operations




    This email serves os EEOC's officiol notification for, and ocknowledgment of EEAC 01- No.
    20L9003329. Please do not reply to this email.

   Notice of Confidentiality: The information contoined in this tronsmission may contain privileged ond
   confidential information, including information protected by federal and state privacy laws. lt b' intended
   only for the use of the person(s) named obove. lf you ore not the intended recipient, you ore hereby
   notified thot any review, disseminotion, distribution, or duplicotion of this communication is strictly
   prohibited ond moybe unlowful.lf you are notthe intended recipient, pleasecontact us atdigital-
    suppoft(tneeol.gov and destroy all copies of the originol message ond affochments.




https.//outlook.live.com/mail/search/id/AOMkADAwATY3ZnYAZSIiZDY5LWTiYWMI..                                 61712019
       Case: 1:20-cv-07121
CBP - Background InvestigationDocument
                               - Elizabeth #:                                          Page
                                              1 Filed: 11/20/20 Page 20 of 50 PageID #:20
                                            Gonzalez                                              I of   1


 !


CBP          - Background lnvestigation

 t:ri   4/t'li*it)   1l:01   PL1



 tnrHarolcl.sneatir@aclcinv.corn     <   Harolcl.Sneatn@adcinv.corn>   :




 ! artscltrnerls       (2&9   K.37


CBP     - S.rpporting Documerrts.pdf; CBP - Suppcrting Dociirnent-s.pdf;




Dear Mr.

Attached are the supporting documents related to my start date with the U.S. Equal Employment
Opportunity Commission.
I attached information regarding an intern position that I applied for but I was not hired for the
position. I don't understand why they would saythat I started in June as an intern when my personnel
file clearly shows December L,2At4 and the jobs that I applied to are not contained in my personnel
file so I don't even know how they would get that information. Everything seems very strange.
I also attached my dog, Bella's veterinary discharge paperwork to support my request to have the
interuiew at my house. Bella was having complications (her incision was bleeding a lot) after surgery
due to her amputated limb/leg and I had to take her back to the veterinary hospital. I had to keep a
close watch on her because she kept breaking out of her cage and the doctor advised me that she
needed to stay in a confined space. I was afraid and anxious that she would get out of the cage and
hurt herself. Bella serues as my emotional support dog for my disabilities, which includes anxiety and
post traumatic stress disorder. I really appreciate you providing a reasonable accommodation and
conducting the interview at my house.

Thank you and have a great day.

Very Truly Yours,
Elizabeth Gonzalez
5944 South Tripp Avenue
Chicago, lL 60629
(3L21788-45L9




https://outlook.live.com/owa/?ItemID:AQMkADAwATY3ZmY AZS liZDY5LWFjYWMI... 41612018
            Case: 1:20-cv-07121 Document #: 1 Filed: 11/20/20 Page 21 of 50 PageID #:21

'|l*'*'                   u.s. EQUAL EMPLOYMENT OPPORTIINITY COMMTSSION
                                                  Chicago District Oflice
                                                                                        500 Wcat lvladisoa Stttct, Suitc   2ffi0
                                                                                                          Chi"agq   IL 60661
                                                                                  Intrko Informrtion Crorp: (ttD)   669.ftrcO
                                                                                  Inlako lnformrtion Group: (8(X)) 659{&20
                                                                                        C:hicago Diroct DiaI: (312) 353.27f3
                                                                                               Chiogo TTY: O t2) 353-2421
                                                                                        Adminishdioo Fa..r: Q t 2) 3534oltl
                                                                            Eoforccosal/Ftlo Disclosrc I!x: (312) 886-l t68
                                                                                         Fcd€ril Ssctor I'ar pl2) 8865391
                                                                                                  I*Ct l Fa*, (3I2) 353-8555
                                                                                              Mcdirtio Fu<: 812) 3s3$76



          November 24,2014


          Elizabeth Gorualez
          E-mail : JAKE MAT97@HOTMAIL.com


          Dear Elizabeth

          Congratulations on your selection aad appoiotmod to the position of Information Intake
          Representative [IR) BilinguaUspanish (GS 1802, Cirade 5, Step l) with an amual salary of
          $34,659. This is a Career Conditional appointment, which carries a one-year probationary period.
          Your duty station is the EEOC's Chicago District Office, located at 500 West Madisotr Stre€t,
          Suite 2000, Chicago, IL. I am delighted you are joitring our Chicago staff. Your role will be
          critical to fulfilling the mission of our Agency and the Chicago District Office.

          Your appointment to this position is effective December 1,2014, and is subject to the
          satisfaotory completion of a backglound investigation, which began with your completion of the
          Declaration of Federal Emploprent, OF 306.

          On Monday, December l, orientation will begin at 9 am. Please check in with the building
          receptionist on Level 3. You will be issued a temporary badge granting you access to our office.
          When you arrive on the 20ft floor, please ask the EEOC receptionist for Debra Remember to
          bring a photo ID or driver's license and original social security card or birth certificate.
          Alternatively, you may bring your U.S. Passport

          The following links and accompanying document may be helpful io describiag your federal
          benefits. Please rwiew as soon as you cao, as these benefits will be discussed during your
          orientation.

          http ://www. opm. gov/healthcare-insura[gghealthcarel
          http ://www. opm. gov/healthcare-Luurance/
          https ://www. tsp. govfi nd ex. shtml
          htto ://www. onm. eov/retirement-serviceVfers-information/
  Case: 1:20-cv-07121 Document #: 1 Filed: 11/20/20 Page 22 of 50 PageID #:22




The EEOC team is here to support your transition. Although you will be assigned a "buddy" or
"mentor," please know we iue all here to assist you as you begin your employmeflt with the
EEOC. We look forward to welcoming you and are pleased that you have selected the EEOC as
your employer,

Sincerely,

|uharrnt t&otltttctt

Julianne Bowman
District Director (Acting)

JB/dws

Attachmeut     (l) - "Know YoUTEEOC'
   Case: 1:20-cv-07121 Document #: 1 Filed: 11/20/20 Page 23 of 50 PageID #:23


                             u.s. EQUAL EMt'LOyMENT OPPORTUNtTy COMMTSSTON
                                             Woshinglon, D.C. 20507
                                           oFFtcE oF EQUAL OPpORTUNTTY

                                           .Sttl9l.??o,lH,f''t
                                              us   orflnlEf tor*,
Emai I : el izqb-cjhJonz2ii!,hotnrai l.corn



Ms. Elizabcth Conzalez
5944 S. Tripp Avenue
Chicago,   L 6A629



                 RE:     EEO Case No. 2019-0012


Dear Ms. Conzalez:

The purpose of this letter is to conlirm your initial contact rvith thc Offlce ol'Equal Opporruniry
(OEO) on November 16, 201 8, requcsting that EEO counseling be initiated on employment marrers
which you believe werc based on discrimination. Your case has been assigned the above-
referenccd EEO Case Number. Pleasc use this number in all future correspondencc regarding this
matter.

I lrave been assigned to provide you with prc-complaint counseling. On November 28,2018, I
conducted thc Initial Interview witlr you.

You alleged that you have been subjccted to discrimination on the basis of reprisal (prior EEO
complaint), with respect to lhe follorving:

    l.   The Agency mishandled your FOIA requests.

            a.   Chicago District Offlce   (ClllDO) Director Julianne Borvman has changed   the terms
                 and conditions under which you are to make FOIA requests.

            b.   'l'hc Agency has charged you a rcally high t'ee to proccss your
                                                                                 FOIA rcqussrs,

            c.   The Agency has provided you with lalse information, such as the inlbrmation which
                 you are requesting is available on the Agency's website, which it is not

   2.    In October 2018. your most rccent FOIA request was denied.

During the lnitial Intcrview, I asked you if you were represented in this matter. You indicated that
you firc not represented at this time.
Case: 1:20-cv-07121 Document #: 1 Filed: 11/20/20 Page 24 of 50 PageID #:24




                                     20   Ptt 3' 2 t
                           ?s$ HOr

                                             coun*r
                             , s.orscifftl



                         November 20, 2015




Attention: Mr. Rodney Yelder


Fax: (202) 663-4324


From : Elizabeth Gonzalez



Telephone: (3 I 2)788-45     I   I

Dear N{r. Roclney,
Attached is nry request to begin the process regarding the
reasonable accommodation. I rvill lbnvard you tlre nredical
rlocuntentation and support as soon as possible.
Please l'eel li'ee to contact me shottld you Itave any qttestions
at (312)788-4519.


                                                            Gonzalez   20   1   6-001 4 OO23 1
       Case: 1:20-cv-07121 Document #: 1 Filed: 11/20/20 Page 25 of 50 PageID #:25




                                                                                                        3:2t
                                                  CONFIRMA



                                                                                                       -]s           45
                                                                                        Grl)         8-       11
                cant's or Employee's Name                                               Applica nt's or Employee's Telephone
                                                                                        Number

      Date or        Reques.             tLLf0 t eO tS                         -
                                                                                        trricn{o        Dis*ric+ Offi                         ce-


2-
         lsron{- J-r vtc'l                                                              tgrr) 8b1 - 80 >o
                                                                                         Supervisor's Telephone                       N    urnber
3.    TYPE OF ACCOMMODATION REQUESTED, lF KNOWN. (Be as specific as
      possible, e.9., assistive technology, reoder, interpreter, schedule change)
 *rt,fliy                  *o yV          S^d,nV
                              , f rDvi Ainj 4z lcutorla
 a,rd i"+Zr rni*+t yr-f \eo.ve

4.     REASON FOR REQUEST.

     cat heqltn rSSl^4S; L wi\l &ruat^l N\Ld;cr*A
 furedi

AoLunnerr*D"h on a^ d Su fforf aS Soon
                                                  qS foEs ible

4. {Disability Program Manager willassign numberl
       Log No.:

P.ivacy Act Slatomonl
.fhcReltnbililationhctof
                            t973.29USC sc.ctronT9l.andErcculrveOrderl3l64arrthorrzecdltectronof                  lhrsinlormation Thepnmaryuseof         thrs

nl}{|cal perlinrlnel lo rnecl a honA tide m4dical cnlergency. lo anolher Federal auoniy A Cotrn. Or 0 pa,ly tn lilrgalron freloro a cqrrl or rn an
idr,lruslralrvs proceeding beiog conducled l)y a Federal agancy wtEn the GoveilIilenl r5 a parly lo ilre ludrcta, or adlnntistrairvo procecdtng lo a
congrcssional olfice lioil) lt€ rcmrd o{ an indivdual ro ,e8oons€ to an inquiry lrorn lhe congressronal o,lice rrirde al lhe request of tho ind v{ual. and

or olher (ruly nulhoilrcd ol,icial engogod in nvestirJafton or seltlerrunl ol a grrevanr:u cc[rplairll or appei] f lL'd by an efiplqycc'



          ll(rl tirr!|-51t7rl($ir'tl l{r,l(,llt I'Rl.\.1(}trSll)lll(}NS(rl llllsl{r,(\t.\ltl (ilt\t)l lll. r\t)\ll,\,                \()llJ, t\l   l)




                                                                                                                              Gonzalez 2016-001 4 OO232
                                  Case: 1:20-cv-07121 Document #: 1 Filed: 11/20/20 Page 26 of 50 PageID #:26


Federal.Employee's.[oticegf                                                   Reset prinr                      U.S. Department of Labor
                                                                                                           Employment'standards Administration
Traumatic lniurv and Ulalm ror                                                                             Off ice'of Workers' Cornpensation Progrants
C onli ri ui[io d or'pay/Corn p ensa tion

Ernployee: Plcass complcte all boxes I - l5 belorv. Do noi cornpleie shaded area3.
l/|/ilness: Complate bottoln sectaon l6
Ern          Agcncy {          or or Cornpensatioo                                                                       313[,0.
                                                                                                                                                              2. Social Securily Nutnber
t    Name of enlployee (Last, Firsl, f,{kldle)
    ()onz:rlcz                                                      li liz,rhr,'tlt
                                                                                                       5. Home telepho.le                          ade as
3.   Oateotbirth frlo.               Oay Yr.                                                                                                     dalc of injury   Levet    5        Step    I
                                 0l 07't97-i                                                           (.1 l   l,7nB-15   19

7. Erlrployee's home mJiting 3ddress (hclude cily. state, arrd ZIP code;                                                                                      8. Dependents
                                                                                                                                                                    Wife, Husband
 jt)J-f $1rurh Irrpp
                                                                                                                                                                       Chiloren under l8 yecrs
                                                                                                                                 r){}(rl'i}
                                                                                                                                                                  '/
 ( iiiu:tg,'                                                                                                                                                           Other


g. Ploce \r.here ritjury occurled (e.g. 2rld ll@t. f,latr] Posl Oflice Bldg , l2th & Pine)

 t'uhrlirl Rcst.rurlrrt.             I   Ncrrlh   I(ircrsidc I'l:rzr, lnri Floor. ('hiclrrlo. lL 6066 I
lD    Date ir:ir,/y occur{ed                                              l1 Date o, this nottce     I2             Ernployee's occupalion
      [.1o. Day            Yr.                                                 h.lo. Day         Yr,

             ():rl{}                                                            I   l;0:rrl0 l5                   In   lbrruation Intukc Itcprcscntltivc
      I l.             I   -5

13. Cause of injun/ (Describe lvhat happened and why)




14. Noturc ol inrr:ry (ldenlity both the inlury Jrrd me parl o, body. e-9-' lradura o, lert legl



 Dizzincss, rr clrkncss. lrqnblirlg antl shirking rrl lhe lorscr                         jliv'

15. , cerlily, under penalty ol law. rhat lhe iniury described above was sustahed h petformance o[ duty as 3n employee ot th€
    Urnted Stsles Government and thal il was Bol caused by my willful nrisconducl, inlent to inlure mysef or arrothq person. nor by
      nryintoxicallon. lherebyclairnrnedrcal lreatrnent,ifneeded.sndlh€follorring,ascheckedbelow,whiledisabledlorwork:

              o.   Corttir)u3tion of regular p3y (COP) rtot to exceed.l5 days anrl corrlp€r'isation for lvage loss if disablity for work continues
                   beyorr, {5 Oays it nry ttail] is denied, I undf rstarrd thJt lhe coniinuation of my regular pay shall be charged to sick
                   or innu.rl leave. Or be deemed a,r overpaynlcnl wilhin lhc rrteaning of 5 USC 5584

              b    Sick an(lor Annual Leilve

       I hereby authorize any physician or hospital (or any othet person, ansutution, cotporalion. ol govemment agelcy) lo lutnish any
      desirerj irrlornration to the i.J.S. Department of Lcbor, Oflic€ ot tvorkers'Compensalion P(ograms (or lo its o,fcial ,ep(eserrlabvel.
      'rh,5 arrthcrir3lictr also per,nats any o{liciol represenlative or tbe orrice to exSrnine ond to copy arry records concaning rne.

      signrture            cd   crnplgyse or pcrson acling on his,lher        behalf                                                                  olte

      Anv persorr nho kno,.;ingly rrakes ilty frlse slalonent. nrisrepresenlolion, concealmenl o, fac1 or any other act of fraud lo oblain cotnp€nsillrofl
      os pior.ided by the FECA o( who knowirEly .lccepts compensalion to $hich lha! person is l}ol entiu€d is subjecl lo civilor rdnlanistrouve


      Ha:rc your supervisor cornplale tho rcccipt                  atllched to lhis lorrn Jnd reto,n it lo you lor you( records.
iWllnu.ss Shrt
"i :il-':.i't:';; i,.'f -',.1::lrJi t!.i.';..1.!'.'-','rl'il r",.i ::i:. !:i:.ttt!. r:t ln"r.r -lc'liil UnS
                                                                                                            rnrr,rTl


 \\ i,ii-.ri ' rrl :\r.i[. \i,,al,,l|' [,]i/,1i)(tl', i'':{.i;i.l.lli'l:rli(l 'itl u,'tl:irl.t,tt.',i llt'rl >hi i\.1\ rlrrl lcrlrrr:l r\sll- She tr:lirt rt:til l::i ll:;tl rlii ri.'. i' l-,i.
  :l:il ..1.:'.ri:-.i:ttit::,1i.,;.ir;-.; I:i!..rt.',!;h.' \,.;1r(lr.iirrt l''.ri:t;r'lrritt. lrlirt itt {iittt illilfl ii'ti(l it illlll' In.illhcr l{, elll li'r rrt .rr:;l:r.ll:r|ir'.'.

                                                                                                                                                                  ,w Tctrf-

                                                                                             (b)(6)


Redacted signature, address, city/state and zip code of rvitness.
                                          Case: 1:20-cv-07121 Document #: 1 Filed: 11/20/20 Page 27 of 50 PageID #:27



      l;       ,igensr- ,riune 3nd s{dress o[ repor(irig ortice (includu'cily. strl€. flnd zip code,                                                                                                   OVttCP Agclcy Code
       t'       S. l:rlrlirl litrtFl,rt tttu'tlt (tlllrrrl'ttlll ilv ('i1l)llIlis.iir}ll
                                                                                                                                                                                               OSHA Site Code
         -i.)()       \\'crt \{:rtlisr'rn. Suitc             2Ut}(l
                                                                                                                                             0       Ptt 3: 21
                                                                                                                                                                                ZIP Code
         {.'hre,rgu                                                                                                                        flESil                     -   jltj,jll__._.-

         -i{)0        Wcit \l:rrlistrrr,            .Suirc   1000                                                Chicugo---
                                                                                                                                   -   -                                          lL                   6066      I

     I   9     Errtplcyee's relirernenl coverflge
                                                                                      csRs      /     FERS         Other. {identify)

     z0        Regular                                                                                          2l. Regular
               work                                             it.rll.                             a.m.            woil
               hOtrrs Fronr               (lN;J{)
                                                                P   rn. Io                  /       p.m.       schedute Sun. / tvton. { tuer {                                  wea        /     tnurs./ ra
     22.       Oato                  IUo. Day           Yr.                  23.   Date             lvlo. Day Yr.     2,1. Oale  Mo. Day Yr.
               o,                                                                  noiice                                                                                                                        .   a.m,
               lniuf,                Il   t)5r1015                              raceived I I'0-i,-'0l.t                                    ;'ffo u.io5i:or5                        rirne       0l:0ll        /       p nr

     25        Date                 lilo. Oay           Yr                 26. Date    illo. Day Yr                                        27.Dale Mo. Day Yr
               pay                                                             45 day                                                            returned                                                             a.m.
               stopped                                                         period began                                                      lo work                                                              p.rn.

     28. Was employee injured in perforrnance olduly?                                 .      Yeo '         r'   No llf   'lloi   exptahl

      [:)ttr;:kr1'cc tuntcrl                ill rvhili: rrr lunch. Unirblc to a*r'rtnin th!' ciulsc of                        illnc'ss at lhis tir:rc.
     29. Was iniury caused by ernployee's w'lltul miscorrducl, rntoxicatorl, or inlent to nrufe sell or                                          afiollE/,    ;      Yes (l{'Yeg," ctplain}
                                                                                                                                                                                                  ,/    No




 30           lutras irtjury causad                           31. Namo and address of third parly (lnclude city, slale, and ZIP ccd6l
              uy thr.d pat'ly?
                       Y€s           t    No
                                   (lf "No.-
                                   fJo to
                                   rlBllr 32.   )



 32. Narne arE sddr€Eg oI lfiysidan flrst provldhrg ,nedical care (lncluda city, stale, ZIP cods)                                                                          33. Firsl   dat6       avlo, Day Yt
  IlLr.sh llo:"pitrrl
                                                                                                                                                                               l[!i**"             lr.45rr)rs
         Irr5.t \\'cst ('urrglcsr Pltrr'-r                                                                                                                                 34. Oo medical
                                                                                                                                                                                                         Yes
                                                                                                                                                                               repods show
                                                                                                                                                                               ernployee is
     (    hiuirurr                                                                                                       lL            fr(Xr I   l                             disabled lo. wotk?

 35. ljces ';c'ur knowledge of the (acls abo(rt this irljury ag(ee rtith statenrerrls of thc ernployee orrd/or wilne3scs? I                                                7 Yec No (lf 'l*.:.'erplain)

36. l{ lhe ernploying agency coolroverls conlinualiffi of pay. stala the reason in deiail                                                                                      Pay rale
                                                                                                                                                                               wlterr ernployeg slopped
                                                                                                                                                                                                                ",/ork
                                                                                                                                                                                   16,i7                  I I,-'rrr


38 A strpur';isor lvho kncwingly cerlaries lo arry lalse slaleincnl. misreprEsenlalion. concellment ol facl. etc.. in ,espocl of thie claim
   nrily also be sutlcct to aupropnirte felotty clrnrrral pros€cutiori.


          -   ti :.,,,:..it)C f,ilF 1l:-r :!):i{j}irl.] ijrc'jptlun


irJfrl.i            i-;f            !i(( ( I, Fe Cr iirirltl
 'l'v                 g
              1r,11

:, !jI!

                                                                                                                                                              /                    ,t/.,J-
                                                                                                                                            L\lf!s{, phoras
                           t:;,rn lltr'.'.1 i(itt.rf                                                                                                              (.ilJt:\r,r-$(rJ()
jl        Fi!irtr; ;;:slrL,cijc,ri                                    lir) !o{rl lirru, and nrl r::e':ijcrrl ,-:ri-un$e frlnft thrs l,:rm irr en:1;lo;ee's r?!L'dical tolder lsF.riIi.ol
                                                                      li4 liist l'in.,,. rn'ir!r'.rl ,)rF{ltiie :rrcilr/,-\'.r t .rr i)!a(;ic{i f,:r.y'ltrl :hi:j lt)nil tr) O",.ji:ir
                                                                      l..rLl:ir..,,ri.,).:t.tt:11,.;i'.-,r.!r.'-,';r-ri' tti.titrt,-.:,Jr.:rI!$'.I.it:it,;.:i.f1
Case: 1:20-cv-07121 Document #: 1 Filed: 11/20/20 Page 28 of 50 PageID #:28




   Applicable Sections of the Freedom of lnformation Act, 5 U.S.C. $ 552(b):

   Exemption codes Used:        l0t0ll0Y       20 Pll 3: 2 l
   (bX6), Exemption (b)(6) permits withlpp!3lQf infonlation about individuals in
   "personnel and medical fi les an$ gir$lg(ffignf08Ulltlosure "would constitute a clearly
   unwarranted invasion of persorTa[pilvacy." ln addition to personnel records and medical
   files, the term "similar files" encompasses all information that "applies to a particular
   individual." Dep't of State v. Washington Post Co., 456 U.S. 595, 599€03 (1982). This
   exemption requires that the privacy interests of the individual be balanced against the
   public interest in disclosure. Dep't of the Air Force v. Rose, 425 U.S. 352, 372 (1976). ln
   examining whether there is a "public interest" in disclosure of certain information, the
   "public interest" must truly be in the interest of the overall public. Personal details
   pertaining to an individual are generally protected under this exemption.

   DOCUMENTS WITHHELD PURSUANT TO THE SIXTH EXEMPTION TO THE FOIA:

   1.   DOL  - Federal Employee's Notice of Traumatic lnjury and Claim for Continuation of
        Pay/Compensation Form, dated November 5, 2015 (2 pages). Bottom of page 1,
        redacted signature of witness along with his address, city/state & zip code. The
        remainder of 2-page form is disclosed.




   For a full description of the exemption codes used please find them at the following URL:

   https://publicportalfoiapal. eeoc.qov/pa Main.aspx
                                           I
        Case: 1:20-cv-07121 Document #: 1 Filed: 11/20/20 Page 29 of 50 PageID #:29
                                                                           Page 1 of                              3


                             Holy Cross Hospital                          Date: 02/03/15

 fiSINAI
 Slnai Heatth Systom
                             27ol W 68th St
                             Chicago, l[ 6o6z9"rBri
                             (zzr) aag-gooo
                                                                          A.Eourt No: V0000O1S3781
                                                                          Unit No: 000958362
                                                                          Pitlene @NZAIEZ,EUZABETH
                                                                      'l:l9r$on: xceosoirx
                                                $201t0\t
                                                         20           "   PIyiichn: KoehhrJonathan   MD

                                                             cLLt(r
                                                    .r   $.0tS1Rtc
 Patient Visit fnformation
 You nrcre seen today for:

Sulcidal ideaHon



Staff
Your caregiverc today uere:

   Physlcian: Koehler.Jonathan         MD
   PractiUoner: Hughes,Rachel
Patient Instructions Reviewed
.Suicide Resources

   received OZlO4ltS - 0403
Follow-up
Please contact the foilowing to make an apporntment
                                                    for foflor,rrup care:
   SMG Psychia try-MSH Site
   2653 West Ogden Ave 2nd Floor
   Chicago, IL 80608
   Phone : 773-Z5t-661? Fax: 713-257-5330
   FMail: r**CALL TO MAKVCONFIRM eppOlfWMENT**r.
   web url: IF YouR INsuRANce neQuines pdp nii'novAL, coNTAcr pcp
                                                                  FIRST!!!
   Note:
   To scheduld a followup appointment, ptease call
   (773)2s7-6672
   Walk-ins
   Monday-Friday 9am-3pm
   F|f.n.q.on ogden &Washtenaw (SCI buitding)
   building)"

                                maY require a rererral rrcm
[T[;l"rT                                                    vour primary care provider prior ro
            ffiti}..fit:nPlan




                                                                                      Gonzalez 2016-001 4 OO278
      Case: 1:20-cv-07121      Document #: 1 Filed: 11/20/20 Page 30 of
                   \rrrlr rr vJ t avLwt
                                                                        50 PageID
                                                                     Drruuulttgt lJaltc;#:30
                                                                                         t llv)tlvl)


 Rush University Medical Center                                                 1653 West Congress Parkway
                                                                                           Chicago,lL 60612
                                                                                               312-942-5000
 Elizabeth Gonzalez
 MRN:6574628                                      Date of Visit:   1l
   PLEASE READ CAREFULLY                                    J,S. BISTftlCT
   You/Your significant othor have recEived examination and treatnent on an emergency
   basis. Contact your doctor or the physician we have referred you to wlthin 24 hours io
   arrange for follow up care. Return to this facility if you have any problems, or are unable to
   contact your physician.


Medication List




           lnformatlon.
   Follow-up \Mth                Details              Comments               Contact lnfo
   Pulaski, Friend Family        ln 2 days                                   5635 S PulaskiRd
   Hlth Ctr                                                                  Chicago 60629-4438
                                                                             773-7A2-2193
                                                                                      'L



   Other type of migraine wlthout status
   migrainosus



   Please remember to cancel or reschedul€ your appointment rvithin 2 business days if you cannot make it.

   lf you have trouble contactlng this provider please contact us at:

   Rush University Medical Center
   1553 West Congress Park Way
   Chicago, lL 60612
   312-942-5000
Discha rge Refere nceslAttach   menb
   DrzzrNEss (ENGLtsHl
   HEADACHE FAqS (E]{GL]SH}
   MIGRAINE HEADACHE (EilGUSH,
  VERTTGO (ENGLISH)

  PLEASE CALL TO SCHEDULE AN APPOINTII'IENT.

  As always, you ar€ the most important factor in your recovery. Ptease follow these
  instructlons carefully. lf you have probtems thafwe have not discussed, CALL OR VISIT
  YOUR DOCTOR RIGHT AWAY. lf you can NOT reach your doctor, returnto the emergency
  department.


  IF X-RAYS WERE TAKEN DURING THIS VISIT:




Gonzalez, Elizabeth (MR # 6574628) Printed by Gore, Katarzyna M, MD at 1ll6fi5,o}i95rola                         5
                                                                                                   .EflFg.lrgf
       Case: 1:20-cv-07121 Document #: 1 Filed: 11/20/20 Page 31 of 50 PageID #:31
                                                                                                          Page   I of      I



 ELIZABETH GoNzALEz - Re: Reasonabre Accommoda$on


 From:
 To:      Eo'il'=JrlflB=-LmuoY                    20    Pil 3: ?o
 Date:    1112312015 7:19 pM
 Subject: Re: Reasonable                             ERI(
                                                         T   COURI


 Etizabeth,

 Basically. your doctor's stalernent should stale your diagnosis
                                                                 and prognosis. He/she should also stale the type of
 restrictions and accommodalion you need.

 :>> ELIZABETH GONZALEZIItZgtlS          9:24 AM >>>
 Good morning, Rodney:

I have a couple questions regarding the medical support. Do
                                                               I need to g6t specilic papenrvork from rhe EEoc to take

l,t"H":::l?t
             to rilt oul? Atso, does irv primary doct6i hailro fiii;; irrdpapbnrvo*'oi
                                                                                         cin my therapisr a; th; -"'
                                                                                                                 --


Thank you.

>> RODNEY YELDER 11n1n}fi i2:42 pM >>>
Elizabelh, the process begins by completing lhe altached form and
                                                                  submifling it to me with medicalsupport.

l>>   ELIZABETH GONZALEZ 11?ODO151:Z2pM >>>
Dear Mr. Yelder:

l'm an EEoC federal employee from the Chlcago District
                                                       oflice. I need lo request a reasonable accommodation but
don't know where to begin or how to obtain the paperwork                                                               I


Thank you and have a great day.

Elizabeth Gonzalez, llR
Chlcago Dlstrict OfIrce - EEOC
500 West Madison Street
Suite 2000
Chicago, tL 60661
(312) 353-8972




file:lllD:Nsers/egonza/AppData/LocaUTemp/llXPgrpwise/565366A6EEoccHIeeffig.?.olcslltgluts
      Case: 1:20-cv-07121 Document #: 1 Filed: 11/20/20 Page 32 of 50 PageID #:32
                                                                                                  Page   I of I


ELIZABETH GONZALEZ - Fwd: Scan from a Xerox WorkCentre

                                           ?010ll0Y   20   Ptt 3:   l0
From:            Yolonda Parks
To:              YELDER, RODNEY                       CLERI(
Date:            trlzolzors 2t21PN            ir"$. DISTRICI C0URI
Subject:         Fwd: Scan from a Xerox WorkCentre
CC:              GONZALEZ, EUZABETH
Attachments:     Scan from a Xerox WorkCenhe



Good Afternoon, Horu are you doing I'm sendlng thls document up for Elizabeth. tf you have any questbn
please let me know. Have a Good Weekend. Thanks

Yolonda S. Parks
Management Support Specialist
U.S. Equal Employment Opportunity Commisslon
500 W.Madlson Stree! Sulte 2ff)0
Chicago, IL 6066f
(312) 869-8081Office
Yolonda. Parks@eeoc.oov




                                                                                   Gonzalez 201&,0014 00302
filetllD;NserVegonza/AppData/Local/Temp/lD(Pgrpwise/S          64FZDZDEEOCCHICCHIC... nlZOtZ}tS
      Case: 1:20-cv-07121 Document #: 1 Filed: 11/20/20 Page 33 of 50 PageID #:33
                                                                                                  Page   I of   I



 ELIZABETH GONZALEZ - Re: Reasonable Accommodation


From:       RODNEY YELDER                               tB?0tSY   20 Pt{ 3:09
To:         GONZALEZ, EUZABETH
Date:       ttlz0lZ0li L2:47PM
Subject     Re: Reasonable Accommodation
                                                          , $ of+lfi[T 'ou*'

Elizabeth, the process begins by completing the attached form and submitting it to me with medkal supporL

>>>   ELIZABETH GONZALEZtU20l20151:22 pM          >>>
Dear Mr. YeHer:

I'm an EEOC federal employee from the Chicago District Office. I need to request a reasonable
accommodation but I don't know where to begln or horu to obtain ttre papemlork.

Thank you and have a great day.

Ellzabe$r Gonzalez, IIR
Chicago District Office - EEOC
500 West Madison Street
Suite 2000
Chlcago, IL 6066f
(31?) 3s3-8s72




file:lllD:Nsers/egonza/AppData/Loc allTemplt/xPgrpwise/564Fl53DEEocctilGctTlit1',lu"?\ifffiarc
     Case: 1:20-cv-07121 Document #: 1 Filed: 11/20/20 Page 34 of 50 PageID #:34
                                                                                                     Page   I of t


 EUZABETH GONZALEZ - Reasonable Accommodation

                                                                  Pt{ 31 09
 From:       ELIZABETH GONZALEZ                        milil0Y Z0
 To:         RODNEY.YELDER@EEOC.GOV
 Date:       LLlzOlZ0tS 12:22 pM
                                                          u.s   or$fiBt   couRl
 Subject:    Reasonable AccommodaUon


 Dear Mr. Yelder:

 I'm an EEOC federal anployee from the Chicago District ffice. I need to request a reasonable
 accomnrodation but I don't know where to begln or how to obtain the papemrorlc

 Thank you and have a great day,

 Elizabeth Gonzalez, IIR
 Chicago District Office - EEOC
 500 West Madlson Street
 Suite 2000
 Chicago, IL 60561
 1312) 353-8e72




                                                                                     Gonzalez 2016-0014 00300
file:lllD:Nsers/egonzalAppData/LocaEemplllxPgrpwise/564Fl0A3EESSSHICCHIC...
                                                                                                   lll20l20l5
      Case: 1:20-cv-07121 Document #: 1 Filed: 11/20/20 Page 35 of 50 PageID #:35
                                                                                     Page2    ofl

  reasonable accommodation and I don't know where to begin
                                                           or how to obtain the paperwork.
  Thank you and har      tffiftf$IT.,o o n'
          ;"'
  Erizabeth Gonzarez,

  ilmiimftf ""
  Suite 2000
                             ;s,orSl[rtl
                                           counl

  Chicagq IL 60661
  f312) 353-8972




ftle:lllD:Nsers/egonza/AppData/Local/Templr/Xpgrpwise/564F0BB0EEoccHI3Hif6'l.t.t"i\tiTiilr,
         Case: 1:20-cv-07121 Document #: 1 Filed: 11/20/20 Page 36 of 50 PageID #:36
                                                                                                                                           Page     I of2


 ELIZABETH GONZALEZ - Re: Reasonable Accommodation


                                                     f0?0ll0Y 20 Pll 3: 09
 From:                       coNSUEt-A .ANTRELL
 To:                         EUZABETH           GONZALEZ       CLEFK
 Date:                       tLl20l20l5 12:01     PM   .r 5.OlSTftlCI C0uRi
 Subject:                    Re: Reasonable Accommodation
 Attachments:                Rescheduling of the weblnar Tralnlng on the Reasonable Accommodation
                             Process


Good Aftemoon Elizabeth,

Requests for Reasonable Accommodations are processed through the Office of the Chief
Human Capitol Officer (OCHCO); who may in tum contact your Superuisor for additional
informaHon. There.is an upcoming webinar on how the process works that you might want to
take (see attached). tur now, check out the informaUon on InSite, under the Office of the
Chief Human Capitol Officer (OCHCO), then "Reasonable Accommodaflon" under the
Featured Items llst. To get the process started, you have to send an email in to the RA
goltact's mailbox (li|ted on InSite). You may want to bring your Superuisor lnto the toop, but
it is not required up front. You may also be required to provide medical documentation to
suppott your request. The Disability Program Manager will contact you and let you know
details once you have submitted your request. For fufther reading, Order 560.003
covers EEOC's Reasonable Accommodation Program and can also be found on InSite.

Let me know if you have any other questions or if I can be of any fufther assistance.



Sincerely,

Cotasucla

Consuela l. C-antrell
Management Support Spedalist
Equal Employment Opportunity C-ommission
St. Louis District Office
Robert A. Young Federal Bldg.
1222 Spruce St., Rm. 8.100
5t. Louis, t"lO 63103
Phone # (313) 539-7837
Fax # (314) 539-7893

This   ekfionE tansrnisn   n may cfl, rf"it, fuR 1FHQIAL tlsE oNLr infornation. Hease do not 'roiterls wiilrout
                                                                                                                tta corent   of   the oigit*totb office,
If you received this masage in urur, pleax nab'fy    the sener ry repty e-nait and itete att apa orW ne5g;ge,-'--
>>>  EUZABETH GONZALEZ                         tLlZIlZltS          11:56 AM >>>
Dear Ms. Cantrell:

I'm an      EEOC federal employee from                    the Chicago District Office. I need to request a



file:lltD:NserVegonza/AppData/LocaUTemp/l/)(Pgrpwise/564F0BB0EEOCCHffffillf.:lt-t?lff87lbrs
     Case: 1:20-cv-07121 Document #: 1 Filed: 11/20/20 Page 37 of 50 PageID #:37
                                                                                                Page   I of I


ELIZABETH GO        N ZA   LEZ - Reasona ble Accommodation


From:       ELIZABETH GONZALEZ
To:         disabil ityprogram@eeoc.gov           f&?01{0Y          20   Pl{ 3! 09
Date:       1U20l2015 11:48 AM
                                                                    CLERfi
SubJect:    Reasonable Accommodation
                                                     ,.'.   5.   DIS-T-RIC   I   C0UR]


To whom it may concern:

I'm an EEOC federal employee from the Chkago Disbict Office. I need to request a reasonable accommodatlon
and I don't know where to begln or how to obtain the papenvork.

Thank you and have a great day.

Elizabeth Gonzalez, IIR
Chicago Dlstrlct Office - EEOC
500 West Madison Street
Suite 2000
Chkago, IL 60661
(31.2) 353-8972




file/llD:Nsers/egonza/AppData/LocaliTemp/llXPgrprvise/564F0888EEOCCHegFlrc?1.9-0TtPffEOt                    S
   Case: 1:20-cv-07121 Document #: 1 Filed: 11/20/20 Page 38 of 50 PageID #:38
                              - Re; Reasonaute RcconrmoOa6dn (Out   6f



  From:            SYLVTA SMITH

  I:i",
  SubiecE
                   "ii#8tr!;?,?|ffi='@EEoffi[fry20 pl 3:00
                   Re: ReasonableAccomnpdation (Outof    Olfce)
                                                                    ,
  I will be out of the oftrce untilMonday Nover
  contacrGarrystevensarGany.*.,"n.o*H.'#"tm[Hfl                 m*:n:ffi
  immediate assistance witr anything etsa, please-contract C6niuela.d;81@;ilgov'i
                                                                                 #TJf
                                                                                         rAprease

                                                                                  win respond to
  your ernail as soon as possible upon my retum.




 It t D-o I     a-o lS
6&dft.{          Coyrsrc(q.&n{r4lt                e Luoc'      30V




                                                                            Gonzalez   201 6-001 4   00296
       Case: 1:20-cv-07121 Document #: 1 Filed: 11/20/20 Page 39 of 50 PageID #:39
                                                                                                   Page   I ot I


 ELIZABETH GONZALEZ               - Reasonable Accommodation

 Froml       EUZABETH GONZALEZ
 To:         SYLVIA.SMTH@EEOC.GOV
                                                      ?020   r{0y   20   Pil   }   08
 Date:       lU20/201s 11:43      AM
 Subject:    Reasonable AcrommodaUon                    i s uslH8f ror^,

 Dear Ms. Smith:

 I m an EE0C federal employee from the Chicago District offtce. I need to request
                                                                                  a reasonabte accommodation
 and I don't know where to begln or how to obtain the papenuork.

 Thank you and have a great day.

 Elizabeth Gonzalez, IIR
 Chlcago District Office - EE0C
 500 West Madison Street
 Suite 2000
 Chicago, IL 50561
 (312)3s3-8972




file:l/lD:Nsers/egonza/AppData/Local/Temp/l/XPgrpwise/564F0777EEoccHlGolHepgl6-cptffipr015
                Case: 1:20-cv-07121 Document #: 1 Filed: 11/20/20 Page 40 of 50 PageID #:40
I   (1l{zurzgFl ELIFABETH GONZAIEZ - Re: Bglgggbre Accommodation (out oi-Ofriel-_                                               Page 1   I




             From:             DONNAWALTON
             To:               ELTZABETH.GONZALEZ@EEOC.cOV
             Date:
             Subiect:          l3i8:'.'Jiffi ffi$aa.om&oror             o rnce )

             I am away from the Office November &E*fl 27th. lwill reply to a[ inquiries upon my return.
                                        , u,S" 0lSIftlCI C0URI
             Donna R. Walton, EdD


             Donna R. Walton, EdD
             Miami Offlce Program Analyst
             Equal Empbyrnent Opportunity Commisslon
             Miami District Office
             100 SE Second Stseet
             Itdiami, Florida 33131
             Telephone: 305-80&1 764
             Fax 305-808-1834
             donna. walton@eeoc. gov


             "Excellence must be the.resu-lt of caring more than whal other people think is wise; risking more than
             what other people think is safe; dreaming more than what other people think is practical, 6ut moreover is
             expecting more lhan what other people think is possible.,,

             - V. Lombardi




            This emailcommunication may contain CoNFIDENTIAL tNFoRMATtoN wHlcH ALSo MAy BE
            LEGALLY PRIVILEGED and isintended only for the use of the intended recipients iOentifeO above. lf you
            are not the intended recipient of this communication, you are hereby notified that any unauthorized
            review, use, dissemination, distribution, dorvnloading, or copying ofihis communication is stricgy
            prohibited. lf you are not the intended recipient and have rec-eiveo this communication
                                                                                                    in error, ptease
            irnmediately notifu us by reply email, delete the communication and destroy attcopiei. -

            >>> ELIZABETH GONZALEZ           11   l20t 1 S 1Z:ZB >> >

            Dear Dr. Walton:

            l'm an EEOC federal employee frorn the Chicago District Office. I need to request a reasonable
            accommodation and I don't know whera to begin or how to obtain the papenrrrork.

            Thank you and have a great day.




            Elbabeth Gonzalez, llR
            Chicago District Office - EEOC
            500 West Madison Sheet
            Suite 2000




                                                                                                 Gonza lez 20'16-00'1 4 OO294
      Case: 1:20-cv-07121 Document #: 1 Filed: 11/20/20 Page 41 of 50 PageID #:41




 STAN PIETRUSIAK

 From:
Sent
To:
SubJect                              Need sorne help and advice...


we have a probationary employee whose year ls up on December 1st. sh6                ls a.good employee bul due to some very
serious personnel issues and possibly ADA issues,
probaffonary period. we have discrussed her attendanc€  .her
                                                             attendanca Gr;       i; seri6us[ falter iuoui natr way through her
                                                               ano ttre possint" Lnsrqu"n"r. with her more lhan onca. lt got
better for awhile and then look a downward turn. Nranage;gnii.
                                                                        iilH.idi, n* again tomonow about her circumstances
and what we mlght do to assBt.. I am wondering a coupie of thrngs.
accornmodation be that her probationary periodbe extinded (asiuming
                                                                           rEt, isther;;i",ay;;r6;i            that an ABA
                                                                               d'tat was a reasonauu atiommooalion that rnade
serse)? when she is ln the offrce,.sha does good work, and ile       *"riJ]ii"t
get her attendanc€ under co1!o].. lf-we.cor1lo get
                                                                                       ry some olher avenueg to sae if she can
                                                     an exlension, ,o ,lghi *ant to conslder movlng her into another
positlon temporarily to se6 rf rhat h.9rned, we irigtrt
                                                         arso want rb coniEer;r"ring ner p.art ii'me'"irpiivr"nt
be of assistance. lf pu hava any thirughts or adiica, phase tei                                                      if rhat wourd
probationary perlod ls fast approaclring.
                                                                     ;; iil;;        soon as you can as the last day of her


 Jullanne Bovrman
 Dlsblct Dlrector, Chlcago Dishict
 Equal Employment Opportunity Commission
fl)O West Madison Sbeet, Suits 2000
Talephone: (312) 86S€1 11
Fax (312) 86$,8041
iulia nne. bowrnan@eeoc.oov




                                                                                        GONZALEZ 2016 OO14 REVISED ROI 379
            Case: 1:20-cv-07121 Document #: 1 Filed: 11/20/20 Page 42 of 50 PageID #:42
                                                                                    Page I of I



JOEL MILLAN . IIR


From:
                 EAIftI?fr       ,'iXfffiSr*fl * li,4i 8$ =
                 1111712015 9:36 PM                      CLERX
Subject:                                       .r.5.01s-TRlCr c0uRl

Spoke to Elizabeth lhis afternoon. lt was not very productive. I told her she was a probationary employee and we were concerned with her
attendance. She was very surprised by th'e conversation and did not see it coming. She did say that Tyrone may have had a previous
conversation with her, but she doesn't remember. She asked me if she was going to be fired. I said we had not made that decision and lwas
talking to her so see what was going on with her attendance and possible solutions or altematives. She said she did not know. She doesnt want
to be part time. Her job is not slressing her out. She did say that she has been oul due to health reasons and issues with her son. She
volunleered that she gets migraines headaches and being on the phone all day doesn't help her migraines. I asked her if there was anything we
could do about that and she said that she has worked it out with Ken to tum the lights down that helps. I ask her if she had the Information for the
ADA coordinalor and told her that either I or Tyrone would give it to her. She asked if she could work from home when she gets the migraines. I
asked her how with that work with her son in her house and her having the migraines. This is when she volunteered lhal her son had moved out
two or two and half weeks ago. lf she has migraines how would working from home help her.




llle:lllD:lUsers/jmillan/AppData/Local/Temp/3/XPgrpwise/578F87l4GWESTlDOMGWE... 7l2Ol2Ol6
        Case: 1:20-cv-07121 Document #: 1 Filed: 11/20/20 Page 43 of 50 PageID #:43




STAH PTETRUSIAIT

From;                             slEvElrt sCHuti[t
                                                    nf,rEvEN.ScHUsTER@EEOC,Gov]
Ssnt                              wdqs$10[9TffiBcr E$ ae] t:06 PM
Tol                               PATSICIAJARAMILLO
Cc:                               JUUAhTI{E BOWMAN
Sublcct                           ftc Fux* Rearon.He Accommodation


O(r l€epfiepo6@.

>>> PATRICIAJARAMITIO ,tt2gl}At5 2r{t         Ftvt   >>>
$he refuses h stgn and asklrrg'ur"to allur* h*r to reslgn, I
                                                             agreed. Iose ,i hffiE uE that we ar€ rot ffirrurlod*ou
her and he E Svlng to av**d pmblerns. unhnl reue-ls        natir[Grmfu       t-0  eqir-]i,6ik      p*uuur*rypertod
;Ytr#ljfffi           wrltirry kck when ryrore aua na       *n                           i;;;nd
                                                               esatiiiii*rn rrer'. rii sur          n* li," ,ifu,,s  ;;
>>> gTEVEf{ SCX{|JSIER tr/AS/201S 1:39 pS{ >>>
Rlgf& you halE to declde wlresrs ils wuffi it to go trtrffard
pouBed    ilEdkal                ttd s^fg may ndte opamol,
                                                                 -xril;y
                                                              $tHl $fte ha allegd
                                                                                  1dtsab$ity. trtor,   dr   may   rut haw
out there, a*d {f she go€s past BCIHrrb€r
                                                                           be no secfiG   &;r*am".            hrt ttrk ts
                                          L;hek no n,rg.r-r*ii6i&
>>> PATRICIAJARAMILLS 1tl25l20tg2;31 pM >>>
we are Just ge$rlE trrs novv. wE rre suppoeed   bo meet    at t:rO to dbc*arge ter,
         Case: 1:20-cv-07121 Document #: 1 Filed: 11/20/20 Page 44 of 50 PageID #:44




                                                            Ptt 3:01
                                           t0?0110Y20
 TAN TITTRU$AK

fhoru                           nnome,"*
Sslrtt                                        "rfr&tlht[$b&H}Lr,
                                Ftiday, Naember05,2015 5:54 PM
To;                             JUI.J,ANNE BO,I,TvIAN
CB                              PAIRICIAJAf,AMIIIO
Subjscl:                        [{eerlng conceming IIn Efzabcth Gonzaleg



In the ryst $ree $reeksshe lue &nprwed trer at&ndane as I pertalns b Llt @, but she an&€s
                                                                                        &r*  lS rnlnutes tah
g day. Sfe has not Eken LW0P.                                      *
                               $nm l0$4lwh5, prrr m urdt n w.s bast &€e dap a rueek rsnffires more. I
hare rnt ltal a oonermUon wlth ElEabdr Srre FroMyAugu*about &e 6klrg of Ltiop. Irustxtmnhd to rrpOau
pu b m tfut we can dedde see f thli htest lttporunelt E amptaHe or lf rw shouH ssll be-snsHersB ourir
o$onr.

Am yut ara$ihh frlondaf or11esdrybdsq$$?


               Ilnrn hdt
              Er&pccacrt Sqgcnlclr
              Ir"E,Eqrl &uplryrd Opnturry Cord*lor
              Stltr,tr&&u Stort&def,m
               CHcego,Illrrb dl66l
              31t-01t9-&Elt(Dlilc$
              3rr{694}r?rrd
              $tr.&t9rifruftd*r      fd
      Case: 1:20-cv-07121 Document #: 1 Filed: 11/20/20 Page 45 of 50 PageID #:45

              U.S. EQUAL EMPLOYMENT OP}ORTUNITY COMMISSION
                             Chicago District Office
                                                                         500 West Madison Street, Suite 2000
                                                                                         Chicago, IL 60661
                                                                                        PH: (312) 869-8000
                                                                                      TTY: (312) 869-8001
                                             .Z0t0il0yZ0 pil 3:0?
TO:            Elizabeth Gonzalez, Intake Informationfrgppsentative
                                               ; $ DISTRICT   COUR}
FROM:          Tyrone Irvin, Enforcement Supervisor

SUBJECT:       Termination During Probationary Period

DATE:          November 25,2015

This is to inform you that your employment as an Intake Information Representative (IIR), GS-
05, in the Chicago District Office will be terminated effective close of business on November 30,
2015. This action is being taken because you failed to maintain a regular work schedule in your
position. Specifically, you have excessive unscheduled absences from work. This action is in
accordance with 5 CFR 315.804.

Your employment as an IIR with the Commission began on Decemb er 1,2014. Your attendance
was acceptable until approximately May of 2015. Since that time, however, you have frequently
been absent from work. Specifically, you have used 252.30 hours leave without pay (LWOP)
beginning in March of 2015 (Pay period 8) through November of 2015 (Pay period 25). You
have also used 96.00 hours of annual leave and 95.45 hours of sick leave to cover your absences.
In each pay period since March of 2015, you have used some combination of annual leave, sick
leave and/or LWOP to cover your absences. In pay period 19 of this year, you used 62 hours of
LWOP, which was more than 50%o of your time for that pay period. In July of 2015 and again in
August of 2015,I had conversations withyou pertaining to your frequent absences from work
and the possibility that you could be discharged as a probationary employee if your attendance
did not improve. During those conversations, you informed me that your absences were caused
by stress from events in your private life. I directed you to EAP and the ADA Reasonable
Accommodation Coordinator in Headquarters in an attempt to alleviate stress and improve your
attendance. I have not been contacted by either program since our last discussion. The
Enforcement Manager, Patricia Jaramillo, had a conversation with you in November of 2015
concerning your attendance issues. According to Ms. Jaramillo, the solutions discussed were not
feasible, nor did you indicate you would attempt to improve on your attendance at work.

I have counseled you on various occasions on the necessity for you to improve your attendance
at work. Despite attempts to get you to improve your attendance, you continued to be absent
from work. Your absences have negatively impacted the operations of the office. There are only
three (3) other IIRs and they have had to assume your duties in addition to their regular
responsibilities when you are absent. Notwithstanding the fact that these absences have been
approved (LWOP is considered a temporary, non-pay status requested by the employee and
authorized at the discretion of the Agency) and may have been for reasons beyond your control,
the position you occupy needs to be filled by someone who is available for duty on a regular,
full-time basis, and is able to maintain a regular work schedule which you have failed to do since
May of 2015. As a result, I find you are unsuitable for federal service due to your failure to
      Case: 1:20-cv-07121 Document #: 1 Filed: 11/20/20 Page 46 of 50 PageID #:46
-.t


maintain a regular work schedule       in your position, and your termination will promote the
efficiency of the federal service.

If you believe that your termination is due,ot$filfrYp3fl,,rBIr#r$t or marital status, you may
appeal this action to the Merit Systems Protection gqlltfflPB). Your appeal must be filed
within thirty (30) days from the effective datergflffiffit6firfiSitfrdn to the Regional Director,
MSPB, at230 South Dearborn Street, 3l't Floor, Chicago, Illinois. Your appeal must be in
writing and give the reasons ior contesting your removal.

If you believe this action is due to discrimination, you may file an EEO complaint with EEOC's
Office of Equal Employment Opportunity at 131 M Street, NE, 6th Floor, Washington, DC,
within 45 days of the date of this action.

Any Agency materials you possess, including but not limited to work products and keys should
be returned to me by close of business on November 30, 2015.

If you have any questions about this notice, you may direct them to Steven H. Schuster, Attorney
Advisor in the Office of the Chief Human Capital Officer, on202-663-4557.

ACKNOWLEDGEMENT OF RECEIPT:



Elizabeth Gorzalez                                                        Date
        Case: 1:20-cv-07121 Document #: 1 Filed: 11/20/20 Page 47 of 50 PageID #:47
                                                                                 Page 1 of I



ELIZABETH GONZALEZ                  - Reasonable Accommodation

From:       ELIZABETH GONZALEZ
To:         r u LrAN N   E BowMAN   ;   flI?fl1tffi ?*Qafiilr3i               fi   nor'r   r   I   RVI N
Date:       LLlzslz9ls 1:28 PM
Subject:    Reasonabte Accommoda.g.g.          O   r   scrLn!   I   t   ro   u*,
CC:         ]OSE ROMO; KIMBERLY ENGRAM; PATRICK DeWOLF; RODNEY YELDER; STEPHANIE...



Dear Ms. Bowman, Ms. Jaramillo and Mr. Irvinn:

I wanted to inform you today, that I am suffering from two medical conditions that are disabilities that I have
been trying to deal with for the past year. In August 2015, I informed Mr. Iruin that I was suffering from
depression and that I sometime had a hard time getting out of bed. Also, that I am in a domestic violence
situation. I also informed him that I was seeking medical help and therapy and he informed me that I shouldn't
worry about it since there were laws that protected me.

The restroom renovations and the dust it created got me sick and I had to be transpofted to the hospital from
the EEOC Chicago District Office and Mr. Irvin was a witness to that fact. I was subsequently diagnosed with
Vertigo which caused me to miss some work days.

At no point have I ever received any type of counseling or reprimand of any kind and now I have been
threatened with being made a part time employee or termination.

I have already  requested a reasonable accommodation at EEOC Headquarters and I am in touch with the ADA
Coordinator at EEOC Headquarters. To make sure that my request is heard, I am hereby requesting a
reasonable accommodation from all three of you. I would request that I be allowed to work at home on those
days that I cannot get my depression or veftigo under control and have to stay home. This should not be an
issue since the EEOC has the capability of allowing IIR's to work from home as evidence by several recent hires
that strictly working from home. As an alternative I would at the very least request intermittent FMLA leave. Mr.
Irvin has never offered me any type of counseling or help of any kind regarding disability or FMI-A paperwork.

I would assume that you would treat me as any other employee that                                  is entitled   to ADA or FMI-A protections and
my status as a probationary employee is not a condition of being entitled to these protections.

Thank you for your assistance,

Elizabeth Gonzalez, IIR
Chicago District Office - EEOC
500 West Madison Street
Suite 2000
Chicago, IL 60661




fJJe:lllD:Nsers/egonzalAppData/LocallTempllXPgrpwiselS6SSBTSTEEOCCHICCHICP..                                                       .   lll25l20l5
        Case: 1:20-cv-07121 Document #: 1 Filed: 11/20/20 Page 48 of 50 PageID #:48




  JOEL    MITIAN

  From:                              EI.IZABETH
  Scnt:                              Tuesday, November24 ZO15 9i45 AM
  to!                                RODNEYYELDER                    CLERH
  SubJcct                            Re: Reasonabte     lccor*l$dg$trftl0    I C0UR i

  Gmd rnomlng, Rodney:

  Ok, great.

  Thank you.

  >>>   RODNEY YELDER     ttp3n115    7119 pM     >>>
  Ellzabeth,



 ffif"f;*'#ffitrffiT:5:"                           vour drasnosis and prosnosrs. He/she srrcurd ato srate
                                                                                                          u,e tr/pe or

 >>>    EUZABETH @NZALEZ LUZSILS 9:24 AM            >>>
 Gmd momlng, Rodney:

 I have a couple quesdons regardlng Ere medical
                                                             need b get specific paperumrk from the
 my doctor b fill out? Also, does mf prrmaty    :lryrt.Do-.l
                                             oocii trave u niodtt- fi-p.n*rr or can rry theraprst
                                                                                                    EEoc to take to
                                                                                                  do the pap"'irc*?
 Thank you.

 >>>    RODNEY yEtDER    11lntzlti   t2z4lp?4 >>>
 Ellzabeth' the process beglns by compleung'[re
                                                attached furm and submitung lt     b    me wlth medicat support.
>>>  ELIZABETH GONZALEZ LU70IZO[S I:22 pM               >>>
Dear Mr. YeHer:

['m an EEoc federat ernplryee fuoT u," chkago Dlstrlctoffle.
don't knovrr where to ueim br mv to-oOtajn-iie-papenrork
                                                             I need      b   request a reasonable ammmoda,on but
                                                                                                                     I
Thank you and have a great day.

Effzabeth @nzalez, trR
Chlcago Distrtct Office . EEOC
500 West Madlson S&eet
Sulte 2000
Chlcagq tL 60661
(3121 353-8972




                                                                                       GONZALEZ 2016 OO14 REVISED ROI 417
      Case: 1:20-cv-07121 Document #: 1 Filed: 11/20/20 Page 49 of 50 PageID #:49




STAN PIETRUSIAK

From:                              STEVEN
Sent                               Tuesday, dovernber ?fn2plfua:S4 pM
To:
Subiect                            lfflni:ff sH"JHgll?,[ux,

!;f.E[Fryry:          I.got her leave   reor&   from pp   I   to sre presenL
dlsabtllty. If Tyrcne ts out   tdm#AfiE6Tf                       r/r€ can dlsctrss no<t steps.

>>> TYRONE IRVIN rV24l201S 4:44 pM >>>
AtEched is Elizabe& Gonzalez leave reord




                                                                                         GONZALEZ 2016 0014 REVTSED ROt 441
      Case: 1:20-cv-07121 Document #: 1 Filed: 11/20/20 Page 50 of 50 PageID #:50




STAN PIETRUSIAK

Fronu
Scnt
To:
ce                                                                       S1Effr;;
SubJect                            Re:   Fud: Reasonable Accommodation



fl::9=.9       sBn and   ukhg   us ro allour lrer   b   restsn.




>>>    STEVEN SCI-IUSIER 1V2Si2015 1:39 ptvt        >>>
                                   Its ryorth lt to
                                                                                                     Now, she rnay not harre
                                                                                                 aommodaflon. Buf thb     ls

>>> PATRIcIAJAMMIITo ttnsnotszt3t               pM      >>>
                                                         meet at l:30 to dlsdraqe trer.
                                                                                                                 -r




                                                              -




                                                                                          GONZALEZ 2016 OO14 REVISED ROI 443
